Citation Nr: 0018211	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran, who is deceased, had active military service 
from March 1942 to November 1945.  The appellant is his  
widow.

This matter arises from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  In June 1999, the appellant 
appeared for a hearing before the undersigned Board Member 
sitting in Jackson, Mississippi. 


FINDING OF FACT

The appellant's disabilities necessitate the aid or 
assistance of another person to help her perform some of the 
activities of daily living, to include protecting her from 
the hazards or dangers incident to her daily environment. 


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension, based on the need for aid and attendance have been 
met.  38 U.S.C.A. §§ 1541(a), (b), (d), (e), 5107 (West 
1991); 38 C.F.R. §§ 3.351(a)(5), 3.352(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to her claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist her mandated by 38 U.S.C.A. 
§ 5107(a).

A surviving spouse, entitled to pension benefits pursuant to 
the provisions of 38 U.S.C.A. §1541(a), is also eligible for 
increased, (additional) special monthly pension if she is 
shown to be in need of aid and attendance, or is shown to be 
housebound.  38 C.F.R. § 3.351(a)(5).  

Regulatory criteria provide that a person shall be considered 
in need of regular aid and attendance if she (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  
.  
Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with her condition 
as a whole, and the need for aid and attendance must be 
regular, not constant.  38 C.F.R. § 3.352(a).

The Board notes that while the factors pointed to in 
38 C.F.R. § 3.352(a), such as ability to dress oneself, feed 
oneself, attend to personal hygiene, etc., must be considered 
in a determination, the United States Court of Appeals for 
Veterans Claims has likewise found that a "logical inference 
to be drawn from this language [of 38 C.F.R. § 3.352(a)] is 
that eligibility [for aid and attendance] requires at least 
one of the enumerated factors be present."  Turco v. Brown, 
9 Vet. App. 222, 224 (1996).

It is not contended, or shown, that the appellant is a 
patient in a nursing home and, despite a diagnosis of 
glaucoma, both eyes, her visual acuity was recorded as 20/20-
3 and 20/40-3 in March 1998.  Therefore, her entitlement to 
an increased rate of pension would be based upon a factual 
need for aid and attendance by reason of her disabilities.

The record shows that the appellant was awarded death pension 
benefits effective July 1991.  In October 1997, she requested 
consideration for increased monthly compensation for aid and 
attendance.  She submitted a private physician's statement 
showing diagnoses of moderate osteoarthritis, hypertension, 
and moderate gout.  The physician reported that the appellant 
ambulated with moderate difficulty.  It was noted that she 
was able to leave her house to go shopping and to church.  
However, the  physician also indicated that the appellant was 
unable to perform many daily functions unassisted, including 
walking, dressing, routine hygiene, feeding, and protecting 
herself from hazards of life. 

The appellant submitted medical records in December 1997 
showing a diagnosis of glaucoma in both eyes.  The most 
recent clinical record of March 1998 showed visual acuity of 
20/20-3 and 20/40-3.  Private outpatient records of July 1998 
indicated treatment for abdominal pain, low back pain 
secondary to muscle strain, arthritis of the knee, obesity, 
COPD, and chest pain syndrome.

In February 1999, the appellant submitted another private 
physician's statement identifying her current complaints and 
symptoms as dyspnea and chronic back pain.  Her diagnoses 
were reported as COPD, degenerative joint disease L4-5 & S1, 
and GERD.  The physician noted that the appellant was 
competent to manage her financial affairs, was not bedridden, 
and was not blind.  He further stated that she was 
independent and not in need of assistance for ambulation, 
dressing, bathing, personal hygiene, using the toilet, 
preparing meals, or feeding self.  However, the physician 
indicated that she needed assistance to protect herself from 
the hazards of everyday life, albeit less than 50 percent of 
the time.  It was also reported that the appellant needed a 
cane to ambulate.  

The physician who performed the February 1999 evaluation 
reported in May 1999 that the appellant's sister was living 
with her to provide home care assistance. 

The appellant appeared for a hearing before the undersigned 
Board Member in June 1999.  She testified that she was unable 
to drive, do chores at home, bathe or comb her hair by 
herself.  She reported that her sister had come to stay with 
her two months earlier and did all the cooking and shopping, 
and helped her with personal hygiene including bathing, 
fixing her hair, and on occasion going to the toilet.  The 
appellant testified that she sometimes needed help with 
eating, but she did not know why, perhaps her arthritis.  She 
also had difficulty getting up from a sitting position 
sometimes and her sister would help her.  She was driven to 
the hearing by her son and used a walker to ambulate.  She 
testified that she would get on a bus to go to church once a 
week, but did not generally go anywhere otherwise, despite 
her doctor's orders to get out more.  She reported that she 
could not lift her right arm higher than her shoulder.  With 
respect to vision, she stated that she was still under 
treatment for her glaucoma.  Her left eye was okay, but 
sometimes she could see out of her right eye and sometimes 
not.  

After a review of the evidence as a whole, the Board finds 
that the evidence is at least in equipoise as to whether the 
appellant is in need of aid and attendance, within the 
meaning of the cited legal authority.  The October 1997 
physician's statement obviously supports the appellant's 
claim, whereas the February 1999 statement weighs against it.  
While the latter statement is more probative to the 
appellant's current condition, that examiner did note that 
she needed some assistance to protect herself from the 
hazards of everyday life and, in a subsequently received 
statement, the same physician noted that the appellant's 
sister was living with her and providing home care 
assistance.  The Board has also considered the appellant's 
testimony in support of her claim and her use of a walker at 
that time.  

The law states that the need for aid and attendance must be 
based upon the actual requirements for personal assistance 
from others.  38 C.F.R. § 3.352.  Here, it is apparent from 
the appellant's testimony and a physician's statement that 
the appellant's sister provides some assistance in performing 
activities of daily living. 

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the appellant, the evidence supports her 
claim for special monthly pension on account of the need for 
aid or attendance.

As special monthly pension based on the need for regular aid 
and attendance is a greater benefit than special monthly 
pension by reason of being housebound, the appellant's claim 
for benefits based on that basis is moot.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound is 
granted. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

